DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP07164069) in view of Young (GB1,095,664), and further in view of Hei (JP1-104425) and Deusser (WO2007/143987).	Regarding Claim 1, Takehashi discloses a method of manufacturing washers, the method comprising: 	a providing step of providing a material (10) having a panel shape (fig. 2);	cutting out a plurality of washers (1) from the material (10), wherein the plurality of washers includes:
	a first washer (annotated fig. 2) having an inner peripheral face formed in an arc shape and an outer peripheral face formed in an arc shape concentric with the inner peripheral face on a radially outer side of the inner peripheral face (annotated fig. 2); and

	wherein, a first inner peripheral cut-away portion (annotate fig. 2) is formed at one of opposite end portions of the inner peripheral face of the second washer and a second inner peripheral cut-away portion (annotate fig. 2) is formed at another of the opposite end portions of the inner peripheral face of the second washer; 
	the second inner peripheral cut-away portion and the first inner peripheral cut-away portion are asymmetrical (annotated fig. 2; wherein the first inner peripheral cut-away portion has a longer arc length than the second inner peripheral cut-away portion), and	wherein the first inner peripheral cut-away portion of the second washer and the second inner peripheral cut-away portion of the second washer are formed along a same circumference. The first and second inner peripheral cut-away portions of each washer are all formed along a circumference of a circle with the same radius as the outer peripheral face of the next adjacent washer.
    PNG
    media_image1.png
    473
    581
    media_image1.png
    Greyscale

	● Takahashi fails to specifically disclose the method includes a first cutting-out step of cutting out a first washer; and a second cutting-out step of cutting out a second washer, wherein the first and second inner peripheral cut-away portions are formed in the second cutting-out step. 	However, Young (GB1,095,664) teaches it is old and well known in the art of cutting out washers (page 1, lines 67-68), wherein the method of cutting out the washers includes a providing step of providing a material having a panel shape (page 1, lines 68-71, wherein “strip 3” is described on page 2, lines 74-82); a first cutting-out step  and a second cutting-out step of cutting out a second washer (corresponding to the next subsequent punching operation in the “successive punching operations” (page 1, lines 67-73) on the strip of material) from a portion of the material (strip, 3) in contact with a portion from which the first washer is cut out. Young states the “strip of material is moved a predetermined distance between successive punching operations and one circumferential edge of the aperture formed by each punching operation includes spaced parts which accommodate or are intersected by spaced parts of the other circumferential of the punching die during the next punching operation” (page 1, lines 70-79 and shown in figs 3. or 4). Furthermore, Young states, the edge of the punching die may have the precise form of the thrust washer shown either in Figs. 3 or 5, and the movement of the strip between successive punching operations may be moved respectively as described with reference to figs. 2 or 4 (page 2, lines 115-123). In other words, the shape of the punch may be formed to the exact desired shape of the final washer to be formed. As such, the washers are punched out in such a manner that a subsequent washer is punched from an area in contact with the inner peripheral face of the previously punched washer, wherein the washers are positioned on the material work piece at a predetermined distance from once another such that the outer peripheral face of a subsequent washer is formed in contact with the inner peripheral cut-away portions of the previous washer (page 1, line 69 - page 2, line 4).  	However, Hei (JP1-104425) teaches it is old and well known in the art of manufacturing washers from a sheet of material to form said washers such that one end face (fig. 6, identified by width “A”) of the first washer (3) extends in a straight line along an imaginary straight line passing through an arc center of the inner peripheral face and the outer peripheral face of the first washer (annotated fig. 6); another end face (fig. 6, identified by width “B”) of the first washer extends in a straight line along the imaginary 
    PNG
    media_image2.png
    423
    599
    media_image2.png
    Greyscale
	The washer of Takahashi modified in view of Hei are positioned in an arrangement similar to that shown in fig. 2 of Takahashi, wherein the imaginary straight line on which ends faces (fig. 6, A and B) are positioned is inclined at an angle with respect to an imaginary line perpendicular to a line crossing the arc center of the first washer obtained in the first cutting-out step and an arc center of the inner peripheral face and the outer peripheral face of the second washer obtained in the second cutting-out step. 	● The modified method of manufacturing a washer of Takahashi substantially disclosed above fails to include the arc center of the second washer is arranged between the arc center of the first washer and an arc center of the first inner peripheral cut-away portion and the second inner peripheral cut-away portion of the first washer.
	However, Deusser (WO2007/143987) teaches it is old and well known in the art of manufacturing washers from a sheet that when “the inner contour of the reduced sections [are] matched to the outer contour of these sections, the individual ring sections can be grouped even more closely so that the amount of waste can be reduced even further” (translation, lines 81-83). In other words, matching cut-away portions are provided on the inner and outer peripheral edges of the washer allowing the washers to be positioned closer to one another. Furthermore, Deusser states, “the reduced section tapers … [are] formed by a straight line or arc on the inner circumference” (translation, lines 86-88). This means Deusser’s cut-away portions can be either straight lines, as 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the method of Takahashi substantially disclosed above with the teaching of Deusser such that matching outer peripheral cut-away portions are provided on the outer peripheral face of each respective washer in addition to the inner peripheral cut-away portions of the modified washer of Takahashi substantially disclosed above resulting in a configuration where the arc center of the second washer is arranged between the arc center of the first washer and an arc center of the first inner peripheral cut-away portion and the second inner peripheral cut-away portion of the first washer because Deusser states that if “the inner contour of the reduced sections (i.e. cut-away portions) is matched to the outer contour of these sections, the individual ring sections can be grouped even more closely so that the amount of waste can be reduced even further” (translation, lines 81-83).
	Regarding Claim 2, the modified method of Takahashi substantially disclosed above includes the second washer is cut out such that an outer peripheral cut-away . 
Response to Arguments
Applicant's arguments filed November 12, 2020 have been fully considered but they are not persuasive. It is noted that Keizaburou is no longer utilized in the rejection. However, to the extent that Takahashi and Duesser are still utilized in the rejection set forth above, their issues will be addressed. 	Takahashi remains as the base reference in the rejection set forth above. As such, Applicant argues on page 6, lines 2-4 of the Remarks that Takahashi shows “the arc center of the inner peripheral cut-away portion of the first washer is the same as the arc center of the outer peripheral face of the second washer.” 	Examiner respectfully disagrees. Takahashi is modified in view of Young, Hei and Deusser. Duesser teaches that inner and outer cut-away portions are configured to match one another in order to further reduce the amount of waste left over from the panel shaped material after the method of manufacturing washers is performed. Given the teachings of Young, Hei, and Duesser, it is obvious to one having an ordinary skill in the art at the time of the filing of the invention that the outer peripheral face may be formed with outer peripheral cut-away portions that match the arc shape of the inner peripheral cut-away portions disclosed by Takahashi, and that the given geometry of this configuration results in the arc center of the second washer being arranged between the arc center of the first washer and an arc center of the first inner peripheral cut-away portion and the second inner peripheral cut-away portion of the first washer..
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Hasuo et al (US Publication 2013/0293060) discloses a method of manufacturing a stator core, wherein the pieces to be cut are positioned in various arrangements on the material from which the stators are to be cut (fig. 1).	● Mariajoseph et al (US Publication 2015/0135518) discloses a set of generally arc shaped structures (24) punched from a sheet of material wherein the shapes are interdigitated along the length of the sheet (fig. 3)..
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511.  The examiner can normally be reached on Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        February 8, 2020


/Jason Daniel Prone/Primary Examiner, Art Unit 3724